Title: From Thomas Jefferson to David Humphreys, 21 March 1793
From: Jefferson, Thomas
To: Humphreys, David



Sir
Philadelphia, March 21. 1793.

The deaths of Admiral Paul Jones first, and afterwards of Mr. Barclay, to whom the mission to Algiers explained in the enclosed papers was successively confided, have led the President to desire you to undertake the execution of it in person. These papers, being copies of what had been delivered to them will serve as your guide. But Mr. Barclay having been also charged with a mission to Morocco, it will be necessary to give you some trouble with respect to that also.
Mr. Nathaniel Cutting, the Bearer hereof, is dispatched specially, first to receive from Mr. Pinckney in London any papers or information, which his Agency in the Algerine Business may have enabled him to communicate to you: He will then proceed to deliver the whole to you, and accompany and aid you in the Character of Secretary.
It is thought necessary that you should, in the first instance settle Mr. Barclay’s accounts respecting the Morocco Mission, which will probably render it necessary that you should go to Gibraltar. The communications you have had with Mr: Barclay in this mission will assist you in your endeavors at a settlement. You know the sum received by Mr. Barclay on that account, and we wish as exact a statement as can be made of the manner in which it has been laid out, and what part of it’s proceeds are now on hand. You will be pleased to make an inventory of these proceeds now existing. If they or any part of them can be used for the Algerine Mission, we would have you by all means apply them to that use, debiting the Algerine fund, and crediting that of Morocco with the amount of such application. If they cannot be so used, then dispose of the perishable Articles to the best advantage, and if you can sell those not perishable for what they cost, do so, and what you cannot so sell, deposite in any safe place under your own power. In this last stage of the Business return us an exact account 1st. of the specific Articles remaining on hand for that mission, and their value. 2d. of it’s cash on hand. 3rd. of any money which may be due to or  from Mr. Barclay or any other person on account of this mission, and take measures for replacing the clear balance of cash in the Hands of Messrs. W. & J. Willincks and Nichs. & Jacob Van Staphorsts and Hubbard.
This matter being settled, you will be pleased to proceed on the Mission to Algiers. This you will do by the way of Madrid, if you think any information you can get from Mr. Carmichael, or any other may be an equivalent for the Trouble, Expense, and delay of the Journey. If not, proceed in whatever other way you please to Algiers.
Proper powers and Credentials for you addressed to that government are herewith enclosed. The Instructions first given to Admiral Paul Jones are so full that no others need be added, except a Qualification in one single article, to wit: Should that Government finally reject peace on the terms in money to which you are authorized to go, you may offer to make the first payments for peace and that for ransom in naval stores, reserving the right to make the subsequent annual payments in money.
You are to be allowed your travelling expenses, your Salary as minister Resident in Portugal going on. Those expenses must be debited to the Algerine Mission, and not carried into your ordinary account as Resident. Mr: Cutting is allowed one hundred Dollars a month, and his expenses, which as soon as he joins you, will of course be consolidated with yours. We have made choice of him as particularly qualified to aid under your direction in the matters of account, with which he is well acquainted. He receives here an advance of One thousand Dollars by a draught on our Bankers in Holland in whose Hands the fund is deposited. This and all other sums furnished him, to be debited to the algerine fund. I enclose you a letter to our Bankers giving you complete Authority over these funds, which you had better send with your first Draught, though I send a copy of it from hence by another opportunity.
This business being done, you will be pleased to return to Lisbon, and to keep yourself and us thereafter well informed of the transactions in Morocco and as soon as you shall find that the succession to that Government is settled and stable so that we may know to whom a Commissioner may be addressed, be so good as to give us the information that we may take measures in consequence. I have the honor to be, with much respect Sir, Your most obedient and most humble servant

Th: Jefferson

